Citation Nr: 1309402	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  10-04 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) for purposes of accrued benefits.

3.  Entitlement to nonservice-connected pension benefits, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Betty L. G. Jones, Agent



WITNESSES AT HEARING ON APPEAL

Appellant and her granddaughter


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The Veteran served on active duty from February 1944 to March 1946.  He died in July 2006.  The appellant in this case is the Veteran's surviving spouse.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a December 2006 determination of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

In December 2012, the appellant and her granddaughter testified before the undersigned Acting Veterans Law Judge at a Board videoconference hearing.  

At the hearing, the appellant, through her representative, raised a claim of entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318, arguing that but for clear and unmistakable error in prior rating decisions, the appellant would have been rated totally disabled for ten years prior to his death.  See 38 C.F.R. § 3.22(b) (2012); see also Rodriguez v. Peake, 511 Fed. 3rd 1147 (Fed. Cir. 2008).  Specifically, the appellant has alleged clear and unmistakable error in a July 2000 rating decision assigning a 30 percent disability rating for PTSD from August 9, 1984, and a February 1994 rating decision denying service connection for a lung disability.  The record currently available to the Board contains no indication that the RO has addressed this matter in the first instance.  Therefore, the Board does not have jurisdiction over it and it is referred to the RO for appropriate action.

Also at the hearing, the Board, on its own motion, advanced the appellant's case on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

As set forth in more detail below, a remand of this matter is required.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As a preliminary matter, the Board notes that under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to advise a claimant of the information and evidence not of record that is necessary to substantiate a claim, and of what part of that evidence the claimant is to provide and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2012); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, a section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The record currently available to the Board, including the Veteran's Virtual VA file, indicates that the appellant has not yet been provided with the required notification with respect to any of the issues on appeal.  This deficiency must be corrected on remand.  

Additionally, at the December 2012 Board videoconference hearing, the appellant's representative indicated that she had not yet been provided with a copy of the Veteran's claims folder.  This action should be accomplished on remand.  

With regard to the appellant's claim of service connection for the cause of the Veteran's death, she contends that the Veteran died from lung cancer which was incurred in service as a result of his exposure to mustard gas.  The law provides for presumptive connection where the record establishes full-body exposure to nitrogen or sulfur mustard during active service together with the subsequent development of lung cancer.  38 C.F.R. § 3.316 (2012).  

According to the Veteran's Certificate of Death, however, the immediate cause of his death was end stage colon cancer.  Additionally, the medical evidence currently of record, including VA clinical records dated from July 2000 to July 2006, as well as a July 2005 letter from the Veteran's home hospice provider, indicates that the Veteran had primary colon cancer with lung metastasis.  Presumptive service connection may not be established for a cancer listed in 38 C.F.R. § 3.316 as being associated with mustard gas exposure, such as lung cancer, if that cancer developed as the result of metastasis of a cancer that is not associated with herbicide exposure, such as colon cancer.  VAOPGCPREC 18-97, 62 Fed. Reg. 37954 (1997); Darby v. Brown, 10 Vet. App. 243 (1997).  

At her December 2012 Board hearing, the appellant recalled that the Veteran's physicians advised her that the primary cancer was in the Veteran's lungs and that it metastasized to his colon.  Given the evidence currently of record, the appellant is therefore advised that it would be to her benefit to submit statements from these physicians memorializing their conclusions that the Veteran had primary lung cancer which metastasized to his colon, resulting in his death.  

The Board also notes that the Veteran's service treatment records contain no reference to exposure to mustard gas.  Additionally, in May 2003, in connection with a claim filed by the Veteran during his lifetime, the RO contacted the service department and requested all records pertaining to any in-service exposure to mustard gas.  The service department responded that there was no such information of record.  In the event the appellant submits or identifies competent evidence that the Veteran had been diagnosed as having lung cancer or other disability listed in section 3.316 which may have caused or contributed to his death, however, the RO/AMC must comply with appropriate procedures pertaining to the development of claims based upon claimed exposure to mustard gas and Lewisite, including consulting the Defense Manpower Data Center, if necessary.  See also Pearlman v. West, 11 Vet. App. 443 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO/AMC should provide the appellant and her representative with appropriate notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes an explanation as to the evidence and information required to substantiate her claim of service connection for the cause of the Veteran's death.  The RO/AMC must notify the appellant and her representative that she should attempt to obtain and submit statements from the private physicians that the appellant states informed her that the Veteran had primary lung cancer which metastasized to his colon, resulting in his death.  

2.  Contact the appellant and representative and afford her the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, the AMC/RO must make arrangements to obtain all the records of treatment or examination from all the sources listed by the appellant which are not already on file.  All information obtained must be made part of the file.

3.  The RO/AMC should provide the appellant and her representative with a copy of the claims folder and any additional records in the Virtual VA file. 

4.  After conducting all necessary development based on the appellant's response to the 5103(a) notification letter, including making reasonable efforts to obtain any clinical records which the appellant specifically identifies and authorizes VA to obtain, and complying with the mustard gas development procedures if necessary, the RO/AMC should readjudicate the claims on appeal, considering all the evidence of record.  

5.  After the actions requested above have been completed, the RO/AMC should again review the record.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


